             Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 1 of 54




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                                   Case No. 17-20079-JAR

 TROY A. GREGORY,

                 Defendant.


                                        MEMORANDUM AND ORDER

         Before the Court are Defendant Troy Gregory’s Motion for Judgment of Acquittal and

for New Trial (Doc. 123). Defendant Gregory was charged in an Indictment with one count of

conspiracy to commit bank fraud in violation of 18 U.S.C. § 1349, four counts of bank fraud in

violation of 18 U.S.C. §§ 1344(1) and (2), two counts of false statement in bank records in

violation of 18 U.S.C. § 1005, and a Forfeiture Allegation for any property constituting, or

derived from, and proceeds obtained directly or indirectly as a result of the conspiracy to commit

bank fraud and the bank fraud violations charged in Counts 1–5 of the Indictment.

         The jury trial began on August 6, 2019. On August 19, 2019, the jury returned a verdict

of guilty on Counts 2–7 (bank fraud and false statement in bank records).1 At the close of the

Government’s evidence, Defendant moved for judgment of acquittal pursuant to Fed. Crim. P.

29.2 The Court denied the motion.3




         1
           The jury was unable to reach a verdict on Count 1; and the Forfeiture Allegation, which did not identify
specific property, was not submitted to the jury or the court for determination.
         2
             Trial Tr. 1745–50 (hereinafter “Tr.”).
         3
             Id. at 1750–52.




                                                          1
           Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 2 of 54




       After the jury returned its verdict, Defendant filed the instant motion for acquittal and

new trial. The Government filed a Response (Doc. 152) and Defendant filed a Reply (Doc. 155).

Judge Carlos Murguia presided over this case through the conclusion of the trial and until

February 20, 2020 when this case was reassigned to the undersigned judge. Carlos Murguia

resigned his judicial commission effective April 1, 2020.

       Pursuant to Fed. R. Crim. P. 25(b)(1), the undersigned judge finds that Judge Murguia

cannot perform his duties in ruling upon the instant motion given his resignation from office.

The undersigned judge, who is the Chief Judge of this Court, certifies that she has read the trial

transcript, reviewed all exhibits, read and reviewed all pertinent pleadings and documents filed

pretrial, during trial, and post-trial, and has gained sufficient knowledge to decide the motion.

For the reasons explained in detail below, the Court denies Defendant Gregory’s Motion for

Judgment of Acquittal and for New Trial.

I.     Motion for Acquittal

       Fed. R. Crim. P. 29 allows a defendant to move for a judgment of acquittal at the close of

the Government’s evidence.4 The Court may reserve decision on the defendant’s motion and

proceed with trial, submit the case to the jury, and then decide the motion for acquittal before the

jury reaches a verdict or after the jury returns a guilty verdict.5 Rule 29(c) provides that a

defendant may also move for a judgment of acquittal or renew a previous motion for acquittal

within fourteen days after the jury returns a guilty verdict or is discharged.6

       The Court must consider the sufficiency of the evidence in the light most favorable to the

Government and determine “whether any rational trier of fact could have found, from the direct


       4
           Fed. R. Crim. P. 29(a).
       5
           Fed. R. Crim. P. 29(b).
       6
           Fed. R. Crim. P. 29(c)(1).




                                                  2
            Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 3 of 54




and circumstantial evidence presented to it, together with the reasonable inferences therefrom,

the essential elements of the crime beyond a reasonable doubt.”7

        A.          Evidentiary Background

        Viewing the evidence in the light most favorable to the government, as the Court must,

the evidence and stipulations presented at trial proved the following. Defendant Troy Gregory

was a senior loan officer at University National Bank (UNB), a small bank in Lawrence, Kansas.

For years Defendant was the loan officer for Big D Development and Big D Construction

(hereafter referred to collectively as “Big D”), two limited liability companies whose largest

owner was David Freeman. Other owners of Big D included two lawyers—William Skepnek

and Brennan Fagan—and John Duncan, Jr., who managed Schmidt Builder Supply, which was

owned by his wife.8 Defendant was also the loan officer on UNB’s dozens of personal and/or

commercial loans to Freeman, Skepnek, Fagan, Duncan and related business entities.

        In 2006, Big D developed two residential subdivisions, called Sutter Woods and Sutter

Highlands in Junction City, Kansas, financed in part with a UNB loan for which Defendant

served as loan officer.9 But Big D soon ran into trouble with the Sutter developments. Lots were

not selling because the City had not set special assessments. Big D was unsuccessful in getting

Junction City to approve sorely needed Rural Housing Incentive District (RHID) funding. John

Larkin, owner of Larkin Excavating, testified that his invoices for excavation work went 90 to

120 days without payment. Larkin was also a commercial customer of UNB and Defendant was

the loan officer on Larkin’s loans.


        7
            United States v. McIntosh, 124 F.3d 1330, 1334 (10th Cir. 1997).
        8
         Skepnek, Fagan and Duncan were members of limited liability companies that were the nominative
members of Big D Development and Big D Construction.
        9
          UNB was the originating bank on this large loan, which was participated in by other banks, including
Bankers Bank of Kansas.




                                                           3
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 4 of 54




       By June 2007, Big D owed UNB about $1.9 million on the Sutter developments and

could not make the interest payments. According to Brennan Fagan, by June 2007, Big D was in

a “terrible” financial position. Rhonda Scott, UNB loan administrative officer testified that at

Defendant’s direction she prepared a spreadsheet10 detailing UNB’s loans to Big D as of

November 27, 2007; all these loans were past due at that time.

       The members of Big D were not in a good financial position either. Fagan testified that

he did not have much net worth. By October 5, 2017 Freeman’s thirteen personal and business-

related loans from UNB exceeded $10,000,000; and Scott’s spreadsheet showed that all of

Freeman’s loans were past due as of November 27, 2007.11

       Duncan testified that he had cash flow problems throughout this time period, leading to

his conviction for bank fraud and money laundering for exaggerating his borrowing base and

being untruthful to his lenders. In 2006, an entity owned by Duncan borrowed $600,000 from

UNB for the benefit of Freeman and a business partner. Duncan was repeatedly late on interest

payments; and Defendant caused UNB to renew this note, which Duncan never paid. In 2007,

UNB loaned Duncan $600,000 to pay down some principal on a note he had with another bank;

Defendant caused UNB to repeatedly renew this note and Duncan’s balance on the note

ultimately grew to more than $900,000. Nonetheless, in April 2007, UNB loaned Duncan

$402,000 to purchase some land from Stonehouse Rentals. And in June 2007, UNB loaned

Duncan $650,000 for lumber because he was having cash flow problems in his business, Schmidt

Builder Supply.




       10
            Ex. 203.
       11
            Id.




                                                 4
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 5 of 54




        Special Agent Shawn Nickell testified that he examined ten years of UNB account and

loan history on Big D, Freeman, Duncan, Skepnek, Fagan and a number of related business

entities and persons, including: Quinton Properties, Freeman Transcriptions, L&K Trucking,

Planet Construction, and DT&E Properties. Over this ten-year period, these entities and

individuals had hundreds of UNB loans. But with respect to this investigation, Nickell

ultimately narrowed his focus to the period of July 2007 to April 2009. During that ten-month

period, these individuals and business entities had 69 loans from UNB.12

        From July 2007 to April 2008, most of these 69 loans, which totaled millions of dollars,

were in past due status, as detailed in a summary exhibit prepared by Nickell.13 Fourteen loans

totaling $2.2 million were past due in July 2007; 9 loans totaling $3.7 million were past due in

August 2007; 20 loans totaling $6.4 million were past due in September 2007; 17 loans totaling

$5.5 million were past due in October 2017; 18 loans totaling $5.2 million were past due in

November 2007; and 29 loans totaling $7.9 million were past due in December 2007. This

pattern continued. In January 2008 there were 6 loans past due totaling $2.6 million; in March

2008 there were 12 loans past due totaling $3.8 million and in April 2008 there were 9 loans past

due totaling $2.1 million.

        Nickell also prepared a summary detailing how UNB treated the loans when they

matured.14 From July 2007 to April 2008, 70 loans were extended or renewed; only four loans

were paid off. Another summary prepared by Nickell demonstrated that almost all loans were




        12
          Nickell testified that there were approximately 30 loans to Big D where Freeman, Duncan, Skepnek or
Fagan were either a borrower or a guarantor.
        13
             Ex. 601.
        14
             Ex. 605.




                                                       5
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 6 of 54




either renewed, extended, or paid off with the proceeds of other UNB loans.15 And many of the

loans were renewed or extended multiple times.

        Nickell also examined the bank accounts of Big D, Freeman, Duncan, Skepnek and

Fagan. He testified that Big D Development had an account that was overdrawn 54 consecutive

days and a total of 70 days from July 2007 through April 2008. Big D Construction had an

account that was 41 days overdrawn, including overdraft in the amount of $15,000 during April

2008.

        As loan officer, Defendant was required to monitor his loans. Banking expert Kaye Finn

testified that banks are required to file a quarterly report on loans that are past due 30, 60 or 90

days. In his deposition, Defendant testified that banks are required to give specific notice to their

regulator, OCC, of loans that are 90 days past due and in nonaccrual status.

        Fagan testified that Defendant closely monitored the loans and accounts of customers in

his loan officer portfolio and spoke with Fagan weekly if not daily about the maturity dates,

interest due, past due amounts, and which loans should be extended or renewed. Fagan and

Defendant even discussed the source of funds that Big D or its members remitted in payment or

partial payment of interest. Fagan further testified that the financial condition of Big D and its

members was transparent and known to Defendant, as their bank accounts were at UNB, they

provided their financial statements to UNB, and it was no mystery that in late 2007 they were not

flush with cash. Duncan similarly testified that Defendant was well aware of his inability to

service his debt with UNB, that Duncan was not making monthly interest payments to UNB, that

Duncan owed over $3 million to another bank and was unable to service his $80,000 per month

in total interest payments. Duncan testified that he was insolvent.


        15
             Ex. 617.




                                                  6
            Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 7 of 54




        In November 2007, Defendant asked Fagan how Big D would pay $55,000 in interest due

on two Big D loans. Because Big D could not make the interest payments, Defendant caused

UNB to loan Skepnek and Fagan the $55,000 on November 30, 2007,16 which they used to make

payments on the two loans. Skepnek and Fagan did not pay this November 30 loan when it came

due 30 days later or thereafter. Similarly, on February 12, 2008, UNB loaned Freeman and

Duncan $35,00017to make payments on other UNB loans. Freeman and Duncan did not pay this

loan when it came due 30 days later or thereafter, something Scott brought to Defendant’s

attention.18

        On December 13, 2007 an $842,000 UNB loan to Big D19 matured. This loan was

secured by “a house and 40 acres” property in Junction City that Big D planned to develop. Big

D was unable to pay this loan. Rhonda Scott testified that because this loan had been

participated out to another bank, UNB could not renew or extend it without the other bank’s

consent. This loan remained in past due status for 99 days, until March 31, 2008, when Luke and

Sheridyn Oehlert assumed the loan.20

        By late 2017 Freeman, Duncan and others developed a plan they hoped would generate

profits that would allow them to dig out of their financial straits. Despite the difficulties Big D

encountered with the Sutter single-family home residential developments in Junction City, they

believed development of a large apartment complex would prove profitable. As Junction City

anticipated significant population growth from a wave of incoming military personnel newly


        16
             Ex. 458-A.
        17
             Ex. 456-A.
        18
             Ex. 226.
        19
             UNB loaned Big D $880,000 in January 2007 and renewed the note in September 2007 in the amount of
$842,000.
        20
             Ex. 123.




                                                        7
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 8 of 54




assigned to nearby Fort Riley, market studies indicated there would be great demand for the type

of apartment complex they planned to build.

       To that end, Freeman, Duncan and others formed Bluejay LLC to build a 192-unit

apartment complex in Junction City, called Quinton Point. At all pertinent times, the members

of Bluejay LLC were Freeman, Duncan, Skepnek, Fagan and Deana Larkin, one of the owners of

Larkin Excavating and spouse of John Larkin. Bluejay LLC acquired land valued at $575,000,

determined the construction costs, obtained an appraisal of the complex and entered into a letter

of intent for TIC Capital to purchase Quinton Point upon completion of the apartment complex.

There were favorable indicators other than the demand for such a complex. The complex

appraised for more than $20 million; the letter of intent to purchase was in the amount of $17.9

million and the estimated total cost of the project was about $15.6 million. Duncan and other

borrowers thought this project would be their “golden goose,” the “be-all and end-all to their

problems.”

       Fagan testified that he discussed with Defendant how the profits from this Quinton Point

project would hopefully clear up their debts to UNB. As Fagan put it, Defendant was committed

to make this project happen. Bluejay LLC hoped to obtain a loan for $15.2 million with an

equity or cash down payment requirement of no more than ten percent. To that end, on

December 5, 2007, UNB prepared a “Loan Application/Purpose Statement” on behalf of Bluejay

LLC21 for submission to Bankers Bank of Kansas (BBOK) to seek other banks to participate in

this large loan, which exceeded UNB’s lending capacity. The loan application was signed by

Michael D. Bartlow, a vice president of credit administration at UNB. But Bartlow and Rhonda

Scott of UNB testified that Defendant, as Bluejay LLC’s loan officer, directed, reviewed,


       21
            At this point in time, the newly-formed entity was called Quinton Point LLC.




                                                         8
           Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 9 of 54




evaluated, and approved Bartlow’s work. This was particularly so because Bluejay LLC was a

newly formed entity with no history with UNB; but its members and guarantors22 (hereafter

referred to as the “borrowers”) had extensive history with UNB. Defendant, who was the loan

officer on virtually all the UNB loans to the borrowers and related business entities over many

years, was well aware of their account and loan status and history.

       There were several key representations in UNB’s December 5, 2007 Loan

Application/Purpose Statement that was directed, reviewed and approved by Defendant. It stated

that: (1) a first real estate mortgage would be filed on the property; (2) “[t]he borrowers will

bring the land free and clear of any debt;” (3) existing loans of “related” parties totaled

$11,317,641.93 post-participation and $4,668,507.76 pre-participation with UNB; (4) none of the

borrowers had loans exceeding the legal lending limit of $2,005,214.00, as Freeman’s current

balance UNB loan balance was $1,981,510.76, Duncan’s current UNB loan balance was

$1,952,000, Skepnek’s current UNB loan balance was $1,242,852.75 and Fagan’s current UNB

loan balance was $1,242,852.75. The application further stated that “[f]or direct and related debt

see attached schedule.” While Scott testified that she surely prepared the referenced schedule,

neither UNB nor BBOK personnel could account for its whereabouts nor recall seeing it.

       UNB’s Loan Application/Purpose Statement for Bluejay LLC made representations about

the financial condition of the borrowers, summarizing their financial statements. And it made

representations about the history of Freeman and Duncan, based on UNB’s history with them. In

“Summary” the Loan Application/Purpose Statement stated

       A risk code of 4 is being assigned to this loan because of good collateral values and
       the financial strength of the borrowers individually and collectively. The loan


       22
            The guarantors were Freeman, Duncan, Skepnek, Fagan and the spouses of Freeman, Duncan and
Skepnek.




                                                      9
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 10 of 54




        officer recommends this loan for approval subject to participation in amounts to
        keep all borrowers within our legal lending limits.

        After receiving this Loan Application/Purpose Statement, BBOK gathered information

from Defendant and other UNB personnel. There is at least one email from BBOK loan officer

Craig Ellis to Defendant indicating that they communicated during this process.23 While neither

Ellis nor Defendant testified that they communicated, UNB and BBOK personnel testified that

the communications would have been between the two loan officers. Rhonda Scott, who worked

under the direction of Defendant at UNB, and Catherine Gaines and Jeanne Dailey, who worked

under the direction of Ellis at BBOK, testified that their roles were administrative or ministerial;

they were not engaged in substantive discussions about the borrowers and loan, that was the role

of the loan officers.

        Meanwhile, in January 2008, Fagan had talked to Defendant about Big D’s inability to

service the debt on its loans. Fagan discussed with Defendant that lot sales in the Sutter

developments continued to languish, and that Big D was unsuccessful in getting Junction City to

approve sorely-needed RHID funding.

        After receiving the Loan Application/Purpose Statement, and performing its own

evaluation and due diligence, BBOK’s board voted to approve participation in the loan, but

decided to require fifteen percent in equity or cash down payment.24 BBOK and UNB entered

into a Participation Agreement dated April 11, 2008,25 and signed by Ellis and Defendant, that

stated in pertinent part,

        Originating Bank expressly states that is [sic] has no actual knowledge, nor made
        any misrepresentation of fact to Purchasing Bank, regarding any material adverse
        credit experience with Borrower, or any other party to the Loan, including, but not

        23
             Ex. 219.
        24
             Ex. 151.
        25
             Ex. 55.




                                                 10
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 11 of 54




       limited to, overdrafts . . . or loan delinquency of 60 days or more, that has not been
       disclosed in writing by Originating Bank to Purchasing Bank prior to acceptance of
       this Participation.

       BBOK prepared an “Offering” package26 to solicit participation by other Kansas banks.

This Offering package included UNB’s Loan Application/Purpose Statement, the borrowers’

financial statements, an itemization of the guarantors’ net worth, adjusted (non-business) net

worth, liquidity and other BBOK debt,27 and other documents relating to the construction project

and the market analysis of housing demand.

       The Offering package also included BBOK’s own “Loan Summary and Narrative.” This

document identified Craig Ellis and Jeanne Dailey as the BBOK loan officers and Defendant as

the UNB loan officer. BBOK made several noteworthy representations in this Loan Summary

and Narrative: (1) the collateral description was the apartment complex and $1,400,000 in a CD

at UNB pledged to the loan; (2) that Schmidt Builder Supply would supply the lumber; (3) that

UNB had reported that their experience with Freeman “has been very positive and he has shown

a trend of successful operations;” and (4) that borrowers’ “equity in the project is the land which

is owned free and clear. A $1.4MM certificate of deposit with further enhance the loan.”

       BBOK further stated in the narrative and summary the combined net worth, adjusted net

worth and liquidity of the guarantors, and referenced that “[t]he financial position of the

guarantors is outlined by UNB in their presentation.” BBOK also stated that

       [i]t is important to note that Freeman will experience a significant change and
       increase in his liquidity. He has received word from the City of Junction City that
       they will be funding, in its entirety, the reimbursements for Big D’s development
       of the Sutter Woods and Sutter Highlands developments will occur in the near
       future. This will result in proceeds just shy of $4MM to Freeman that will reduce
       loans at UNB and other debts . . . .28

       26
            Ex 153-A.
       27
            It noted that Big D Development had a $1,185,162 loan from BBOK that Freeman had guaranteed.
       28
            Ex. 153-A.




                                                      11
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 12 of 54




       Notably, BBOK’s Loan Summary and Narrative is dated January 25, 2008. But BBOK

did not disseminate it to potential participant banks until March 21, 2008.29 While Ellis did not

testify at trial about communications he had with Defendant, the evidence shows that Ellis

emailed the Loan Summary and Narrative to Defendant on February 1, 2008, stating, “Troy, our

presentation, as we discussed.”30 This coupled with information in BBOK’s Loan Summary and

Narrative indicates that Defendant and Ellis had communications during the entire process of

participation offering and final loan approval, just as Rhonda Scott, Jeanne Dailey and Catherine

Gaines surmised. A reasonable jury could infer that Defendant read and approved the Offering

Package, including BBOK’s Loan Summary and Narrative, since it included information about

UNB’s borrowers. Moreover, a reasonable jury could infer that the above-quoted statement

about Freeman’s liquidity increasing because of anticipated reimbursements from the City had to

have come from someone at UNB who had talked to Freeman or someone associated with Big D.

Notably, Fagan testified that in January 2008 he had a discussion with Defendant about Big D

getting this City funding, although he told Defendant that Big D was unsuccessful in getting such

funding.

       Between BBOK’s January 25, 2008 Loan Summary and Narrative and March 21, 2008

when BBOK disseminated the Offering to potential participant banks, UNB records evidenced

that the loans to Big D, the borrowers, and related entities were continually past due and

maturing without payment, such that Defendant caused UNB to continually and sometimes

repeatedly renew or extend each loan. Some of the accounts were continually overdrawn as




       29
            Ex. 153.
       30
            Ex. 219.




                                                12
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 13 of 54




well. These same UNB records evidenced that these financial circumstances persisted into April

2008, before the Bluejay loan closed.

       In this same time frame, January 25 through March 21, 2008, Defendant had other

communications and took other actions evidencing his awareness that the financial condition of

the borrowers was not strong and was deteriorating. On January 29, Fagan discussed with

Defendant that the borrowers did not have fifteen percent cash or equity, which would have been

$2,280,000 on a $15.2 million loan; Fagan asked Defendant if he could get another lender who

would require less than fifteen percent. On February 12, Defendant caused UNB to loan

Freeman and Duncan $35,000 to make payments on two loans.31 Duncan testified that

Defendant never directed him to update his December 31, 2007 financial statement to reflect this

February 12 loan; and BBOK never received from UNB an update of Freeman’s July 2007

financial statement. Further, on March 21, 2008, the very day that BBOK sent out the

Participation Offering, Defendant acted as the loan officer on the Oehlerts’ assumption of the

$842,000 Big D loan guaranteed by Freeman that was 99 days past due. In his deposition

testimony, Defendant acknowledged that the effect of the Oehlert assumption was to free up

$437,000 included in Freeman’s legal lending limit, allowing UNB to loan Freeman additional

money should it choose. The effect was to also create an appearance that Big D had paid down

its debt. In his deposition, Defendant acknowledged that Ellis at BBOK required that Big D

bring its loans current before the Bluejay loan could close.

       Defendant also knew the borrowers did not individually or collectively have the required

fifteen percent cash or equity for the Bluejay loan. Moreover, some of them were near their legal

lending limit. Defendant admitted in his deposition testimony he knew Duncan was borrowing


       31
            Ex. 456-A.




                                                13
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 14 of 54




money from Schmidt Builder Supply to contribute equity for the Bluejay loan. On March 28,

2008, Defendant caused UNB to loan Larkin $505,000. Defendant admitted in his deposition

testimony that the purpose of this loan was for Larkin to infuse equity towards the fifteen percent

required for the Bluejay loan. This nominee loan to Larkin was for the benefit of others: 250,000

went to Duncan towards a $1.5 million CD pledged as collateral on the Bluejay loan, and

$250,000 went to Duncan to buy out the interest of another member of Bluejay LLC. Defendant

did not direct Duncan to update his financial statement provided to BBOK to reflect that his debt

had increased by $500,000 through this UNB nominee loan to Larkin.

       Sometime in March, Defendant hosted a meeting in his UNB office attended by Freeman,

Fagan, Oehlert and others. In this meeting it was decided that Oehlert—in addition to assuming

Big D’s $842,000 loan—would loan an additional $400,000 for the benefit of Freeman. Oehlert

testified that he thought this $400,000 would be used to develop the property securing the

$842,000 Big D loan he was assuming. Fagan testified that the $400,000 was to contribute to

Bluejay’s fifteen percent cash or equity requirement. In his deposition, Defendant agreed that it

was for Bluejay’s equity. But the $400,000 loan was actually used to bring a number of Big D

and Freeman loans current.

       Even while Defendant was aware but did not disclose to BBOK that the borrowers and

related entities continued to have UNB loans in past due status as well as overdrawn UNB

accounts, and could not infuse fifteen percent cash or equity to the Bluejay loan without UNB

loans to them or nominees, there is no evidence that he provided updated information to BBOK

about the financial situation of the borrowers and guarantors on the loan. Nor did he direct

Freeman or Duncan to correct their statements of liabilities and net worth. Duncan testified that




                                                14
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 15 of 54




his December 31, 2007 financial statement did not include $1.9 million in loans and liabilities to

UNB. And his financial statement overstated the net worth of his entity JMD by $800,000.

       Instead, Defendant continued to manage the Bluejay loan process through approval of the

loan. BBOK required a fifteen percent down payment, which totaled $2.28 million, Fagan

testified that Defendant directed the parties to meet this requirement by pledging the land, which

was valued at $575,000 as well as pledging a $1.5 million CD and a $205,000 CD. But the

borrowers did not have money for the CDs any more than they had money to make interest

payments and keep their loans current. So, as Fagan and Duncan testified, Defendant directed a

complicated series of transactions in a sequence he determined to accomplish the loan

requirements so that the Bluejay loan could close.

       First, there were three liens or mortgages on the Quinton Point land that had to be

satisfied or released before the loan could close. UNB had a mortgage; Defendant signed the

release of that mortgage. Stonehouse Rentals had a mortgage of $96,845.90 on the Quinton

Point land; a UNB journal voucher32 in Defendant’s handwriting indicates that Stonehouse

Rentals’ lien release was recorded on April 29, 2008, the same day the Bluejay loan closed and

the same day UNB disbursed $2,417,782.15 as the first draw of the Bluejay loan. Out of that

first draw, $243,250.99 went to Big D, which in turn remitted it to Freeman, who in turn wrote a

$96,845.90 check to Stonehouse Rentals to get this lien released. And the same UNB journal

voucher33 indicates that AWM Real Estate Fund I, LLC had a mortgage of $368,500 which was

also released on April 29, 2008 when the mortgage holder’s principal, Tavis Holsinger was

convinced by Fagan to release that mortgage in exchange for being granted a mortgage on other



       32
            Ex. 41.
       33
            Id.




                                                15
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 16 of 54




real property. This took some convincing, as Defendant urged in an April 28 email to Fagan,

“[w]e need to button this up today. People are starting to get a little anxious and there are things

that need to be taken care of by month end. Please put the heat on Tavis.”34

       UNB’s December 5, 2007 Loan Application/Purpose Statement represented that a first

real estate mortgage “will be filed” on the land; while BBOK’s January 25, 2008 Loan Summary

and Narrative represented “[b]orrower’s equity in this project is the land which is owned free and

clear.” Defendant did not correct BBOK’s statement. Several representatives of the victim

banks testified that they relied on BBOK’s statement as being the latest and most accurate

information and that it was material to their decisions to participate that the borrowers had

$575,000 in land that was unencumbered.

       After they entered into the participation agreements, on or about April 11, 2008, a Title

Commitment showed that there were three liens on the property. The victim banks testified that

they did not know that these liens were satisfied in part out of the Bluejay loan proceeds and not

out of cash or equity of the borrowers. This undisclosed information would have been material

to their decision whether to participate in the loan, they testified. As Blake Heid, president of

one of the victim banks put it, before deciding to participate, they wanted to see that the

borrowers had “skin in the game.” But by satisfying these liens out of Bluejay loan proceeds,

these borrowers did not have skin in the game in terms of infusing equity in the land.

       Similarly, the borrowers did not have skin in the game with respect to the two CDs that

were supposed to be part of the $2.28 million in cash or equity down payment required by

BBOK. Ellis signed the Participation Agreement between BBOK and UNB on April 11.35 It is



       34
            Ex. 261.
       35
            Ex. 55.




                                                 16
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 17 of 54




unclear whether Defendant signed it on April 11 or April 28. In any event, this Participation

Agreement stated that the loan was secured by both an April 11 Security Agreement from Big D

Development covering a $205,000 CD and an April 11 Security Agreement from John Duncan

covering a $1,500,000 CD. And on April 11, 2008 Defendant signed these two security

agreements on behalf of UNB. The Big D Security Agreement described the collateral in

attached Schedule A as “CD# 0170064751 in the amount of $205,000.00 issued by Lender

maturing 10/11/09.”36 And the Duncan Security Agreement described the collateral in attached

Schedule A as “CD# 0170064778 in the amount of $1,500,000.00 issued by Lender maturing

10/11/09.”37

        On April 11, Defendant represented in signing these Security Agreements, and in signing

a “Collateral Receipt” for each CD, that UNB actually had these two certificates of deposit, with

assigned account numbers. But Defendant’s representation was false because the borrowers had

not deposited funds at UNB in the form of these CDs. BBOK and the victim banks were

deceived into thinking that these CDs were on deposit on April 11, to secure the loan and as part

of the borrowers’ cash down payment. In fact, these CDs were not opened until they were

funded on April 28, 2008, as part of Defendant’s careful sequencing of transfers and

transactions. For these CDs were not funded out of the cash, equity or assets of any of the

Bluejay borrowers or guarantors; they were largely funded by UNB loans, including the Bluejay

loan.

        At Defendant’s direction, the $205,000 CD purportedly from Big D Development was

actually funded from three sources. First, UNB renewed the Freemans’ $100,000 line of credit



        36
             Ex. 16.
        37
             Ex. 17.




                                               17
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 18 of 54




on April 14, 2008 and further increased the line of credit by $50,000, of which Freeman used

$47,674.17 for the CD. And $90,337.78 came from the $400,000 that Oehlert loaned to Big D or

Freeman on March 31. Furthermore, $66,988.05 came from the $116,230.75 disbursed to

Freeman out of the Bluejay loan first draw.

       At Defendant’s direction, the $1.5 million CD purportedly from John and Mary Duncan

was actually funded by a UNB loan to the Duncans and a UNB loan to Larkin, who in turn

loaned Duncan $250,000 towards this CD. This $1.5 million CD not only served as collateral on

the $15.2 million Bluejay loan, it was cross-collateralized to secure the $1.5 million loan to the

Duncans, as well as one or more UNB loans on the Sutter properties.

       The security agreements and collateral receipts signed by Defendant on April 11 deceived

BBOK and the banks into believing that the borrowers had cash or equity totaling $1,705,000 in

CDs on April 11. Defendant did not disclose to BBOK or the victim banks that the CDs were

inexistent on April 11, when the victim banks agreed to participate in the loan, and that the CDs

were funded out of the Bluejay loan and the proceeds of other UNB loans to the borrowers and

nominees Luke Oehlert and John Larkin.

       The victim banks testified that had they known the CDs did not exist on April 11 as

represented, they would not have participated in the loan. And had they known that the CDs

were funded out of the Bluejay loan and other UNB loans to the borrowers or nominees, they

would not have participated in the loan. One representative of a victim bank called it “a fraud.”

       To further satisfy BBOK’s fifteen percent cash or equity requirement, at Defendant’s

direction, Duncan was to purportedly contribute prepaid lumber to Bluejay, earmarked for the

construction project. Fagan testified that at Defendant’s request, in mid-April 2008, Fagan

drafted a “lumber letter” for Duncan’s signature, that stated that Duncan, through his entity




                                                 18
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 19 of 54




Schmidt Builder Supply, was going to pledge or contribute lumber to the project. Defendant

directed Fagan that the letter should state that Duncan had the lumber, it was prepaid, not

encumbered, and ready for delivery.

       After Duncan signed the lumber letter, Defendant directed that Duncan to produce an

invoice for the lumber. Duncan testified that Defendant knew that Schmidt Builder Supply had

cash flow problems and did not have the means to contribute $1.3 million in lumber. Duncan

testified that he told Defendant that he could not create a $1.3 million lumber invoice in his

computer system without blowing up his inventory system. Defendant directed Duncan to figure

out how to do it. Michael McKinley who worked for Duncan, testified that he refused Duncan’s

request to photoshop a $1.3 million quote for lumber to make it look like an invoice. Duncan

testified that instead, one of his IT staff helped him make the quote look like an invoice. The

photoshopped quote was created in Schmidt Builder Supply’s computer system, which

automatically dated it April 24, 2008, the date it was created.

       On April 21, Defendant and another UNB employee conducted an inventory of Schmidt

Builder Supply lumber at three lumberyards, which Duncan testified added up to almost $1.3

million in lumber. Defendant advised Ellis that he had conducted this inventory in an April 23

email.38 Defendant represented to Ellis that he had conducted the inventory on April 21 and had

the invoice in his hands when he checked off the lumber.39 Defendant testified in his deposition

that to demonstrate that he had conducted this inventory, he put check marks by most of the line

items, signifying that he had counted and verified that the lumber was there; but Defendant put

“x” marks by other line items, which meant he could not verify the quantity of the product.



       38
            Ex. 253.
       39
            Id.




                                                 19
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 20 of 54




       But Duncan testified that the inventory was a “charade;” in which Defendant counted

random lumber that was not the type of lumber that would be used for Quinton Point, which

required specially ordered lumber that would be delivered to the construction site, not to the

lumberyards. Moreover, Duncan pointed out that Defendant’s “inventory” total was $1,225,000,

yet a lumber invoice would never total a “round number like that.” Further, the actual total of

the items that Defendant check-marked on the invoice was $791,620.03.

       All of Defendant’s machinations culminated on April 29, 2008, when the $15.2 million

loan to Bluejay closed and UNB paid the $2,417,782.15 first draw of the loan. As Fagan,

Duncan, Larkin and Oehlert testified, the transactions leading up to this closing were carefully

planned and executed by Defendant. And although Fagan and Defendant had developed a

protocol for how Fagan would have a construction superintendent prepare a draw request and

then Fagan would rely on an independent expert to evaluate the request, Defendant did not

involve Fagan in this first $2.4 million draw. Fagan testified that instead Defendant organized

the mechanics and logistics of the money for the first draw. Just as Defendant had carefully

planned and executed the transactions leading up to the closing of the loan, he had carefully

planned and executed the transactions that had to occur upon the closing of the loan. Even

Defendant acknowledged in his deposition testimony that

       when we closed on the Bluejay loan and on the first draw, that had to all happen
       simultaneously because money that was being advanced on the loan on the first
       draw was going to Big D Construction for their construction draw, and, then, they
       were paying out various suppliers or people reimbursing them. And part of the
       funds were going to Schmidt Builders, and, then, John Duncan was borrowing the
       money from Schmidt Builders and he was using the funds from there for the initial
       equity to put into the Bluejay loan.




                                                20
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 21 of 54




        Back on April 17, Defendant sent Duncan an email40 directing Duncan to write four

checks: (1) $350,000 that would be used to pay down a $650,000 UNB loan to Duncan; (2)

$750,000 that would be used to purchase a $750,000 CD to be pledged as additional collateral on

a UNB $1.5 million loan to Duncan;41 (3) $250,000 to pay a UNB mortgage on Quinton Point

land; and (4) $19,975 to apply to the balance due on the $402,000 loan from Stonehouse Rentals.

Defendant advised Duncan that Defendant would have a check for Duncan in the amount of

$1.35 million out of the first draw of the Bluejay loan. Duncan testified that after he wrote these

checks,42 Defendant put them in a drawer in Defendant’s UNB office, which Duncan recognized

as highly unusual. Defendant held these checks until the Bluejay loan closed, and these checks

were part of Defendant’s carefully planned execution of disbursements from the first draw of the

Bluejay loan. On April 29 UNB wired $1.225 million to Schmidt Builder Supply’s account,

Larkin wired $250,000, and Defendant negotiated these four checks. The following day, April

30, Duncan tendered a $750,000 check to UNB for an additional CD.

        The victim banks testified that they felt deceived by the omission about the financial

problems of the borrowers and guarantors and related business entities. In the Offering package,

which included the UNB Loan Application/Purpose Statement, financial statements provided by

UNB and other information from UNB that BBOK provided in its Loan Summary Narrative,

there was no information about the borrowers and guarantors overdrawn UNB bank accounts,

dozens of past due loans that were repeatedly renewed or extended, nor the loans UNB made to

them or nominees to make interest payments on some of these loans. There was no information



        40
             Ex. 241.
        41
          Also, $250,000 would be used to fund the CD from the $250,000 Larkin remitted to Duncan after UNB’s
March 28, 2008 nominee loan of $500,000 to Larkin.
        42
             Exs. 31 and 32.




                                                     21
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 22 of 54




that the liens on the land were to be paid out of Bluejay loan proceeds, rather than the borrowers

infusing the project with unencumbered land. There was no information that the $1.3 million in

lumber that was supposedly prepaid and earmarked for the project was in fact not prepaid or

earmarked. There was no information that the $1.5 million CD purportedly from John Duncan

and the $205,000 CD purportedly from Big D Development were also not an infusion of cash or

equity by the borrowers but were funded by UNB loans or the proceeds of the Bluejay loan. Nor

was there information disclosed that Duncan’s liabilities to UNB were understated by $1.9

million. The victim banks testified that all of these undisclosed facts were material to their

decision, and they would not have agreed to participate in the loan had this information been

disclosed to them.

       The evidence was that this information was known and/or accessible to Defendant. The

accounting details of the loans or bank accounts were accessible to Defendant through UNB

records, albeit not in the summary fashion presented by the investigating agent. But the agent

had to compile information about these borrowers, who were otherwise unknown to him, solely

by culling through the UNB records. In contrast, Defendant continually monitored the financial

condition of the borrowers in real time. Moreover, in his deposition testimony, Defendant

testified that as a loan officer, in evaluating whether to participate in a loan, he would want

information about: the originating bank’s history with the borrower, whether the borrower paid

their loans on time or were the loans past due, and whether the borrower had good cash flow and

ability to repay their loans. But Defendant either omitted this type of information or did not

truthfully disclose it in the Offering package to participant banks.

               1.      Bank Fraud (Counts 2–5)




                                                 22
          Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 23 of 54




          Defendant was convicted of three counts of bank fraud in violation of 18 U.S.C.

§§ 1344(1) and (2). The elements of the crime of bank fraud in violation of 18 U.S.C. § 1344(1)

are: (1) the defendant knowingly executed a scheme or artifice to defraud a bank, as alleged in

the Indictment; (2) the bank was a financial institution within the meaning of the law, that is

insured by the Federal Deposit Insurance Corporation; (3) the defendant acted with intent to

defraud; (4) the defendant made false or fraudulent pretenses, representations, or promises that

were material, meaning they would naturally tend to influence, or were capable of influencing

the decision of a bank; and (5) the defendant placed the bank at risk of civil liability or financial

loss.43

          The elements of the crime of bank fraud in violation of 18 U.S.C. § 1344(2) are: (1) the

defendant knowingly executed a scheme or artifice to obtain money or property owned by or

under the custody or control of the bank, as alleged in the Indictment, by means of false or

fraudulent pretenses, representations, or promises; (2) the bank was a financial institution within

the meaning of the law, that is insured by the Federal Deposit Insurance Corporation; and (3) the

defendant made false or fraudulent pretenses, representations, or promises that were material,

meaning they would naturally tend to influence, or were capable of influencing the decision of

the financial institution.44 Further, the omission of material facts can effect a

misrepresentation.45 And Defendant was further charged and convicted of 18 U.S.C. § 2 with

respect to Counts 2–5. Aiding and abetting is defined as

          whoever commits an offense against the United States or aid, abets, counsels,
          commands, induces or procures its commission, is punishable as a principal.


          43
               Doc. 131 (Jury Instruction 25).
          44
               Id. (Jury Instruction 26).
        45
           See United States v. Curtis, 537 F.2d 1091, 1097, (10th Cir. 1976); Williams v. United States, 368 F.2d
972, 975 (10th Cir. 1966).




                                                        23
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 24 of 54




       Whoever willfully causes an act to be done which if directly performed by him or
       another would be an offense against the United States, is punishable as a principal.46

       Defendant argues that the government failed to prove beyond a reasonable doubt that he

made false, material representations, that he acted with intent to defraud, and that he knowingly

executed a scheme to defraud the participant banks. Defendant first argues that because he did

not communicate with the participant banks, there was no evidence he made false representations

to the banks at all. To be sure, the evidence was that Craig Ellis, the Vice President of BBOK

and perhaps other BBOK personnel had direct written and perhaps oral communications with the

participant banks, while Defendant and other UNB personnel had no oral communications with

the participant banks. But UNB directly communicated with the banks through BBOK’s March

21, 2008 Offering47 and accompanying Offering package dated January 12, 200848 that was

distributed to all potential participant banks. This Offering package included UNB’s December

5, 2007 Loan Application/Purpose Statement that included many representations about the

borrowers, guarantors and construction project. Moreover, BBOK’s own Loan Summary and

Narrative included information about the borrowers and guarantors that came from UNB. By

submitting UNB’s Loan Application/Purpose Statement with information from UNB’s records

and from Defendant’s knowledge of the borrowers, and by providing other information used in

BBOK’s Loan Summary and Narrative, Defendant caused this information to be included in

BBOK’s Offering package, and thus aided and abetted the communication of false

representations and false pretenses (based on material information omitted by UNB) to the

victim banks.



       46
            Doc. 131 (Jury Instruction 31).
       47
            Ex. 153.
       48
            Ex. 153-A.




                                                24
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 25 of 54




       Furthermore, Defendant’s argument that there was no evidence that it was he who

communicated with Ellis or anyone at BBOK is of no avail. Bartlow and Scott testified that they

had no communications with BBOK before BBOK approved the loan, and that although Bartlow

drafted the Loan Application/Purpose Statement, it was Defendant who directed, reviewed,

evaluated and approved it. Moreover, Bartlow and Scott had no banking relationship with the

borrowers. Defendant, who served as loan officer on almost of UNB’s loans to the borrowers,

guarantors, and related business entities, had such a relationship.

       As Scott testified, Defendant was always involved with the loans in his portfolio, but he

was even more involved in the Bluejay loan. Other evidence certainly bears that out. Defendant

communicated with Fagan weekly and sometimes daily about the status of these many past due

loans. Defendant discussed with the borrowers the source of their payments on loans in the

infrequent times when they made payments.

       Furthermore, an email from Ellis indicated that he and Defendant had discussed BBOK’s

Offering. No other BBOK or UNB personnel involved communicated about the substance of

information in the Offering. A reasonable jury could infer that Ellis and Defendant had spoken,

based on information in the Offering that had to come from Defendant given his knowledge of

the borrowers as their loan officer. Moreover, in his deposition testimony, Defendant

acknowledged that Ellis required that Big D pay down its debt before the Bluejay loan closed,

thus indicating that he had communicated with Ellis. And in an April 23 email,49 Defendant

represented to Ellis that he had inventoried the lumber. All of this proved that Defendant did in

fact communicate with Ellis. In short, the evidence proved beyond a reasonable doubt that the

Offering included representations made by Defendant, in the form of the Loan


       49
            Ex. 253.




                                                 25
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 26 of 54




Application/Purpose Statement and in the form of representations that Ellis relied upon in

drafting BBOK’s Loan Summary and Narrative. Defendant made false representations in written

form to the victim banks.

       Moreover, given Defendant’s deep involvement in the Bluejay loan and the loans to the

borrowers, guarantors and related entities that preceded the Bluejay loan, the evidence proved

beyond a reasonable doubt that Defendant knew that certain representations were false, including

that the Bluejay borrowers had financial strength. On the contrary, they were in terrible financial

condition according to Fagan and Duncan, who testified that he was insolvent. Defendant knew

these borrowers, and knew that absent UNB loans to them or nominees, they could not service

their monthly interest payments on loans preceding Bluejay. UNB had to loan Freeman and

Duncan $35,000 and $55,000 to Skepnek and Fagan to make interest payments. Defendant knew

they could not pay off the mortgages on the Quinton Property land. Defendant knew that

Duncan had not prepaid for $1.3 million in lumber and infused that into the project. Defendant

knew that they did not have the money to fund a $205,000 or a $1.5 million CD. Thus,

Defendant knowingly falsely represented that the borrowers had financial strength.

       Defendant further argues that there was insufficient evidence that Defendant acted with

intent to defraud and no evidence that he concocted a “scheme.” But in fact, Duncan testified

expressly that Defendant created this “scheme.” Defendant argues that Duncan is not credible, a

convicted felon for bank fraud and money laundering, and years ago for securities fraud. But a

reasonable jury could find Duncan’s testimony credible, particularly because it was roundly

corroborated by UNB bank records and the testimony of Fagan, Oehlert, Salah Ibrahim, John

Larkin, and Michael McKinley. Furthermore, a reasonable jury could find that Defendant’s




                                                26
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 27 of 54




careful planning and execution of transactions preceding the closing of the Bluejay loan and

transactions and disbursements upon the funding of the Bluejay loan was a “scheme.”

                   2.       False Statement in Bank Records (Counts 6–7)

        Defendant was convicted of Count 6, making a false entry in UNB records, to wit: the

April 11, 2008 $205,000 security agreement of Big D Development. Defendant was also

convicted of Count 7, making a false entry in UNB records, to wit: the April 11, 2008 $1.5

million security agreement of John W. Duncan, Jr.

        The elements of the crime of false entry in bank records in violation of 18 U.S.C. § 1005

are: (1) UNB was a federally insured bank; (2) the defendant made a false entry in a record of

UNB as alleged in the indictment; (3) the defendant knew the entry was false when he made it;

and (4) the defendant made the false entry with the intent to defraud the victim banks identified

in the Indictment.50

        Defendant argues that the evidence was insufficient to support the convictions on Counts

6 and 7 because the evidence failed to prove beyond a reasonable doubt that Defendant made a

false statement in the security agreements. Defendant argues that the security agreements were

not false in referencing the two CDs because the plain language of the security agreements

provided that the security interest may include presently existing or future collateral. But these

two security agreements,51 which contain identical language, do not state that. What Defendant

is referring to is language under the “Obligations” section of the security agreements which

states in pertinent part:

        Obligations. The collateral shall secure the payments and performance of all of
        Borrower’s and Owner’s present and future, joint and/or several, direct and indirect,

        50
             Doc. 131 (Jury Instructions 27 and 28).
         51
            Ex. 16 (Commercial Security Agreement of Big D Development for $205,000 CD); Ex. 17 (Commercial
Security Agreement of John W. Duncan, Jr. for $1,500,000).




                                                       27
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 28 of 54




       absolute and contingent, express and implied indebtedness to Lender under any
       promissory note or agreement described below, including all future advances made
       by Lender to Borrower or Owner…

       This standard clause, often referred to as a future advance clause, states that the collateral

shall secure future loans or advances by UNB. It does not provide that the collateral that is

specifically described in the security agreement may be inexistent at the time of the security

agreement. On the contrary, these security agreements state that the collateral is “[a]ll deposit

accounts including, but not limited to, any deposit accounts described on Schedule A, attached

hereto and incorporated herein by this reference;” Attached to the Big D Development security

agreement is Schedule A describing the collateral as “CD# 0170064751 in the amount of

$205,000.00 issued by Lender maturing 10/11/09.”52 And attached to the John W. Duncan, Jr.

security agreement is Schedule A describing the collateral as “CD# 0170064778 in the amount of

$1,500,000.00 issued by Lender maturing 10/11/09.”53

       The plain language of the security agreements and the attached schedule of collateral

stated that the CDs existed as of the date of the security agreements, April 11, 2008. The CDs

had an assigned account number and the schedules stated that the Lender had “issued” the CDs,

not that the Lender will issue the CDs at a later date. But in fact, as Defendant acknowledges in

his motion for judgment of acquittal, these CDs were not opened or funded until April 28, 2008.

By signing these two security agreements, both records of UNB, Defendant entered false bank

records stating that UNB had issued these CDs on or before April 11, 2008.

       Further, when viewed in the light most favorable to the government, the evidence proved

beyond a reasonable doubt that Defendant knew that the CDs had not been “issued,” opened or



       52
            Ex. 16.
       53
            Ex. 17.




                                                 28
          Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 29 of 54




funded at the time he signed the security agreements on April 11, 2008. Defendant admitted as

much when he testified in his deposition that he knew on April 17, 2008 the CDs were not

opened or funded.54 Kaye Finn, the banking expert, testified that a CD is a certification that a

certain amount of money is deposited in the bank, and there is no such thing as an unfunded CD.

Blake Heid, president of one of the victim banks, testified that a CD means you have money on

deposit; if you do not, it is a fake document and fraud. Heid, as well as David Brownback and

Donald Whelchel, presidents of other victim banks, testified that their banks would not have

agreed to participate in the loan had they known on April 11 these so-called CDs were not

funded.

        Moreover, when viewed in the light most favorable to the government, the evidence

proved beyond a reasonable doubt that Defendant made these false entries into UNB’s records

with the intent to defraud the participant banks into participating in the loan. First, the concept

of an unopened, unfunded CD is so foreign to banking and even common experience, that using

that as a guise or excuse for listing these CDs as collateral on April 11 is itself circumstantial

evidence of fraudulent intent. Catherine Gaines, then Credit Administration Manager of BBOK,

and Patrick Walsh, president of one of the victim banks, both testified that based on the security

agreements, they expected that the CDs existed on April 11, and would have felt deceived to

learn they were not open and funded on or before April 11.

        Defendant engaged in further subterfuge that evidenced his fraudulent intent. He not

only signed the two security agreements dated April 11, 2008. On the Big D Development

security agreement he had the members of Bluejay LLC and Big D Development sign a




      54
         Ex. 445-D, Transcript of Gregory Deposition at 454:14–21, UNB v. JMD, LLC, et al., (2016) (Case No.
2011CV560); Doc. 152-2, at 8.




                                                     29
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 30 of 54




“Collateral Receipt” dated April 11 signifying that “Owner delivers to Lender as collateral to

secure the Obligations of Borrower or Owner to Lender the following described property: CD#

0170064751 in the amount of $205,000.00 issued by Lender maturing 10/11/09.”55 And

Defendant had Duncan sign a “Collateral Receipt” dated April 11 signifying Duncan’s delivery

to UNB of the $1,500,000 CD.56 These collateral receipts were additional false statements that

the CDs were delivered to UNB on April 11, though in reality the CDs did not exist at that time.

       As set out more fully in the prior section of this order, viewed in the light most favorable

to the government there was evidence beyond a reasonable doubt that Defendant acted with the

intent to defraud the banks in connection with the participation loan, which included his entry of

these security agreements that falsely represented there were CDs on deposit with UNB on April

11. This was but one action Defendant engaged in that was circumstantial evidence of his intent

to defraud. There were Defendant’s false representations that the Bluejay members or guarantors

contributed equity to the project when in fact the CDs did not exist. There was his false

representation that the borrowers were providing equity in the form of unencumbered land, when

in fact the land was encumbered and brought free and clear with funds from UNB loans to the

borrowers, their nominees and the proceeds of the Bluejay loan itself. This so-called equity was

a mirage, not sourced from the borrowers or guarantors’ assets, but from a web of undisclosed

loans that preceded the closing of the Bluejay loan, and/or from disbursements of the Bluejay

loan. Despite Defendant’s involvement in this web of loans involving the Bluejay members or

guarantors, much of which happened in the 60 days preceding the closing of the Bluejay loan,

Defendant never disclosed to the banks that the borrowers’ debt obligations had grown higher



       55
            Ex. 16.
       56
            Ex. 17.




                                                30
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 31 of 54




than what was disclosed in the Offering. The failure to disclose was further evidence of

fraudulent intent.

        There was substantial evidence that Defendant schemed, orchestrated and managed the

Bluejay loan in a manner meant to defraud the banks into thinking that these borrowers and

guarantors had “skin in the game,” from unencumbered assets that they owned that served as the

borrowers’ fifteen percent equity or served as collateral for the loan. The fifteen percent was

purportedly comprised of the borrowers’ assets: the $1,500,000 CD; the $205,000 CD; and

unencumbered land valued at $575,000. But in reality, it was comprised of the proceeds of

undisclosed UNB loans to the borrowers, guarantors, their related entities and/or their nominees,

as well as from the Bluejay loan itself.

        Defendant was the loan officer for all of the UNB loans involving the Bluejay members,

and their related entities except for the $402,000 loan to Duncan. As their loan officer,

Defendant devised a complicated series of transactions involving loans, assumption of loans,

false invoices, and a false lumber inspection, all with the intent to conceal that the collateral for

the Bluejay loan was either paid for out of the Bluejay loan proceeds, or from UNB loans to

Bluejay members, guarantors, related entities, or nominees. This scheme could only work if it

was sequenced in exactly the order devised by Defendant, as he acknowledged in his deposition

testimony:

        So prior to the loan closing, I knew that the capital was going to come from the
        loans to Mr. Duncan and the loans to Mr. Larkin was part of that.57




      57
         Ex. 445-B, Transcript of Gregory Deposition at 156:17–20, UNB v. JMD, LLC, et al., (2016) (Case No.
2011CV560); Doc. 152-2.




                                                     31
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 32 of 54




        Well, there was conversations that Luke (Oehlert) was going to loan the Big D guys
        money to pay for the liens and closing costs that were going to be associated with
        the loan.58

        . . . when we closed on the Bluejay loan and on the first draw, that had to all happen
        simultaneously, because money that was being advance on the loan on the first draw
        was going to Big D Construction for their construction draw, and, then, they were
        paying out various suppliers or people reimbursing them. And part of the funds
        were going to Schmidt Builders, and, then, John Duncan was borrowing the money
        from Schmidt Builders and he was using the funds from there for the initial equity
        to put into the Bluejay loan.59

Much of this carefully planned and sequenced activity is documented in various UNB journal

vouchers, many of which—Rhonda Scott testified—were written in Defendant’s handwriting.

Scott further testified that at some point during 2008, while the OCC was at UNB conducting an

audit, Defendant told her to remove one or two dozen documents from Freeman’s loan files,

something no one had ever requested her to do. From this, a reasonable jury could infer

fraudulent intent.

        Finally, there was circumstantial evidence of Defendant’s intent to defraud in regard to

the disbursements from the Bluejay loan. Upon closing, the $2,417,782.15 first draw of the loan

went to: Big D ($243,252.99), Larkin ($698,424.95) and Schmidt Builder Supply ($1,225,000).

These disbursements were not just for construction and related costs. Rather some of the first

draw went to partially or fully pay past due loans to Bluejay members or guarantors, or a

nominee loan that was undisclosed to the banks. These disbursements were also used to pay off

certain loans and liens of Freeman, Duncan, Big D Development and related entities that




        58
         Ex. 444-O, Transcript of Gregory Deposition at 241:10–13, UNB v. Stephen Oehlert, et al., (2010) (Case
No. 2009CV174); Doc. 152-1.
        59
           Ex. 445-J, Transcript of Gregory Deposition at 455:20 to 456:5, UNB v. JMD, LLC, et al., (2016) (Case
No. 2011CV560).




                                                       32
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 33 of 54




preexisted the Bluejay loan. And some of the first draw went to cover overdrafts in Big D’s

UNB bank account.

       Freeman received $243,252.99 which was split into three parts: (1) $116,230.75 was used

to make loan payments, pay off a past due loan and fund the $205,000 CD; (2) $96,845.90 was

used to pay off the Stonehouse Rentals lien on the Quinton Point property; and (3) $30,176.34

was used to bring current one overdrawn Big D checking account.

       Larkin received $698,424.95. From this, Larkin disbursed $250,000 to Duncan to

effectuate UNB’s nominee loan for the benefit of Duncan.

       Duncan received $1,225,000 from the first draw plus $250,000 from Larkin. This total of

$1,475,000 covered the four checks Defendant had directed Duncan to write on April 11.

Defendant kept these four checks in his drawer until the loan closed and the first draw

simultaneously was disbursed, pursuant to his carefully sequenced plan.

       This scheme accomplished three purposes: (1) it deceived the banks into thinking that the

Bluejay members and guarantors had contributed equity to the project, so-called “skin in the

game;” (2) it covered Defendant’s concealment of the materially adverse loan and credit history

of these same borrowers and guarantors, with their numerous past due loans, repeated extensions

and renewals with virtually no payment of interest, much less reduction of principal; and (3) it

brought current most if not all of UNB’s loans to Big D, Freeman, Duncan, Fagan, and Skepnek

that comprised Defendant’s loan-officer portfolio.

       The Court thus finds that Defendant has not shown any basis for it to grant a judgment of

acquittal on Counts 2–7. That aspect of his motion is denied.

II.    Motion for New Trial




                                                33
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 34 of 54




        Defendant also moves for a new trial pursuant to Rule 33(a), which allows the Court to

“vacate any judgment and grant a new trial if the interest of justice so requires.”60 “The burden

of demonstrating prejudicial error is on the defendant, and new trials should not be granted if a

defendant’s substantial rights have not been affected.”61 “Additionally, any error that would

require reversal may justify a new trial.”62 “The court may weigh the evidence and assess

witness credibility.”63 A new trial is warranted if, after weighing the evidence and the credibility

of the witnesses, the Court determines that “the verdict is contrary to the weight of the evidence

such that a miscarriage of justice may have occurred.”64

        Defendant presents four grounds upon which he claims the interests of justice require the

Court to grant him a new trial. The Court addresses each in turn.

        A.          Admission of Government’s Rule 1006 Summaries

        Defendant argues that a new trial is warranted based on the erroneous admission of the

government’s summaries which were admitted under Fed. R. Evid. 1006. These summaries,

prepared by Special Agent Shawn Nickell and reviewed for accuracy by the prosecutors,

comprised Exhibits 601, 603–617 and 619–620. These exhibits summarized: (1) Bluejay

Members’ Past Due Loan Balances July 2007 to April 2008;65 (2) Bluejay Borrowers

Delinquencies of 60 Days of More on UNB Loans;66 (3) Bluejay Members’ Past Due Loans




        60
             Fed. R. Crim. P. 33(a).
        61
             United States v. Yoakam, 168 F.R.D. 41, 44 (D. Kan. 1996).
        62
             Id.
        63
             Id.
        64
          United States v. Evans, 42 F.3d 586, 593–94 (10th Cir. 1994) (recognizing that this power “should be
invoked only in exceptional cases in which the evidence preponderates heavily against the verdict.”).
        65
             Ex. 601.
        66
             Ex. 603.




                                                         34
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 35 of 54




During the Bluejay Loan Approval Process;67 (4) Loans to Bluejay Members Extended/Renewed

at Maturity—July 2007 to April 2008;68 (5) Monthly Matured Loans & Source of Payment;69 (6)

Monthly Matured Loans & Source of Payment August 2007 through April 2008;70 (7) Bluejay

Members’ Loans that Matured During the Bluejay Loan Process;71 (8) Bluejay Members’

Matured (Extensions/Renewals) UNB Loans;72 (9) Bluejay Members Named on

Loan(s)/Guarantor(s) at University National Bank;73 and Bluejay Members’ UNB Debt from

March 21, 2008 to April 14, 2008.74

        Fed. R. Evid. 1006 allows the admission of summaries, charts, or calculations to prove

the content of voluminous writings that cannot be conveniently examined in court, so long as the

proponent has made the original or duplicates available for examination and/or copying by other

parties at a reasonable time and place.75

        In United States v. Renteria,76 the Tenth Circuit offered guidance to trial courts in

considering this type of evidence, directing that the court first determine whether the summary

aids the jury in ascertaining the truth, considering the length of the trial, the complexity of the

case and the volume of exhibits. Further, the court should determine whether the summaries




        67
             Ex. 604.
        68
             Ex. 605.
        69
             Ex. 606.
        70
             Exs. 607–615.
        71
             Ex. 616
        72
             Ex. 617
        73
             Ex. 619.
        74
             Ex. 620.
        75
          It is undisputed that the government provided the underlying documents to Defendant for the requisite
examination and/or copying at a reasonable time and place.
        76
             720 F.3d 1245, 1253 (10th Cir. 2013).




                                                       35
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 36 of 54




could result in prejudice, considering whether the preparer is available for cross examination and

whether the court gave the jury a limiting instruction.77

       This Court is satisfied that the Renteria factors establish that the summaries were

properly admitted in this case. These summaries were based on extensive review of documents

in UNB’s customer and loan files, all of which were accessible to Defendant, as a senior loan

officer at UNB and as the loan officer on almost all of these loans. Special Agent Nickell

testified that he reviewed UNB customer and loan files for the members of Bluejay and the

guarantors on the Bluejay loan, including Big D Development, Big D Construction, John and

Mary Duncan, David and Kathleen Freeman, William and Susan Skepnek, John and Deanna

Larkin and Brennan Fagan. He also reviewed customer and loan files for other entities

associated with one or more of these individuals, including L&K Trucking, Planet Development,

Planet Construction, Quinton Properties, and DT&E Properties.

       Although Agent Nickell decided to narrow his review to UNB customer and loan files for

the ten-month period preceding the closing of the Bluejay loan in April 2008, the files included

69 loans that Agent Nickell grouped into 56 loan groups that comprised thousands of pages of

documents. The documents included commercial fixed rate notes and supporting documents,

renewals, extensions, paid note statements, past due notices, disbursements, FiServ screenshots

and journal vouchers. Agent Nickell testified that it took him months to review these files,

which were too voluminous to be easily examined in court. Thus, he prepared summary charts

of the various borrowers’ loan history including maturity dates and balances, renewals and

extensions, and past due dates and amounts, during the months preceding the Bluejay loan,




       77
            Id.




                                                 36
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 37 of 54




including the critical periods when the participation was offered and pending, and during the

time period in April 2008 surrounding the closing and funding of the loan.

        Given the nature of the summaries, the great volume of UNB records they summarized

and the relevance of the borrowers’ and guarantors’ loan and credit history, these summaries

were of great assistance to the jury, and highly probative in ascertaining whether Defendant

falsely represented or fraudulently concealed or omitted material information about the financial

strength of the borrowers and guarantors. This was a case of some complexity, charging

Defendant with conspiracy to commit bank fraud, false statements in bank records, and bank

fraud, under two sections of 18 U.S.C. § 1344. Despite the summaries, there were hundreds of

other exhibits admitted into evidence and the jury heard testimony from 16 witnesses.

        Nonetheless, Defendant claims that admission of these summaries was prejudicial to him

because the summaries did not explain why the loans were renewed or extended, how long

certain payments were past due and whether in fact these loans were delinquent. But these were

questions Defendant was able to ask, and did ask, of Agent Nickell who reviewed the underlying

records and prepared the summaries. Agent Nickell responded to vigorous cross-examination

about the very issues Defendant now raises. Defendant also complains that these summaries

were improperly prepared and were manipulated by the government because the prosecutors

were too involved in their creation, rather than the investigating agent.78 But the Court credits

Agent Nickell’s testimony that he created and prepared the charts, not the prosecutors; and that

the prosecutors merely checked the summaries for accuracy but did not direct their substance.




       78
          See United States v. Grajales-Montoya, 117 F.3d 356, 361 (8th Cir. 1997) (explaining that Rule 1006
summaries are to be prepared by a witness available for cross-examination, not by the lawyers trying the case.).




                                                        37
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 38 of 54




         Further, although Defendant did not request a limiting instruction at the time these

summaries were admitted, at the close of the case, Judge Murguia instructed the jury, based on

the Tenth Circuit’s pattern instructions: “[c]ertain demonstrative charts have been shown to you

to help explain the evidence in this case. Their only purpose is to help explain the evidence.

Certain summaries have been introduced as evidence and may be considered just as other

evidence.”79 The Court thus insured that this evidence was not given any more weight than any

other evidence in the case.

         In short, the government met all the foundational requirements of Fed. R. Evid. 1006, and

established that these summaries were probative and not unfairly prejudicial. Further, Defendant

utilized vigorous cross-examination to test the information and import of the compilations in

these summaries. The Court did not abuse its discretion in admitting these summaries.80

         B.         Failure to Admit Chalmers Memorandum

         Defendant argues that a new trial is warranted based on Judge Murguia’s failure to admit

Exhibit 2000, referred to as the “Chalmers Memorandum.”81 The memorandum was written by

Arthur Chalmers, legal counsel for BBOK, regarding whether BBOK and the participant banks

had a viable legal claim against UNB arising out of Bluejay’s default on the participation loan.

Mr. Chalmers opined, inter alia, that: “the totality of the evidence collected in the Bluejay

litigation does not support that BBOK could have successfully pursued UNB for reimbursement

of its losses incurred from Bluejay’s default on the participated loan;” and “[w]e don’t believe

the evidence shows BBOK or its subparticipants were defrauded.”


         79
              Tr. 1794; Tenth Cir. Cr. Pattern Jury Instruction § 1.41 at 62 (2011 ed. Updated Feb. 2018).
         80
           United States v. Carranco, 551 F.2d 1197, 1199–2000 (10th Cir. 1977) (the determination of the
adequacy of the foundation for the admission of evidence, and the admission or rejection of evidence, is left to the
sound discretion of the trial court).
         81
              Doc. 150-1.




                                                           38
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 39 of 54




        The government objected to admission of the Chalmers Memorandum on four grounds:

lack of relevance under Fed. R. Evid. 401, lack of sufficient foundation or indicia of

trustworthiness to qualify as a business record under Fed. R. Evid. 803(6), hearsay within

hearsay under Fed. R. Evid. 805, and that its admission would be more prejudicial than probative

under F.R.E. 403. Defendant proffered the Chalmers Memorandum through the testimony of

David Brownback, CEO of Citizens State Bank & Trust, who had received the memorandum

from BBOK. Judge Murguia sustained the government’s objection under Fed. R. Evid. 401 and

Fed. R. Evid. 403; he did not rule on the government’s hearsay objections.

        Under Fed. R. Evid. 401, evidence is relevant “if it has ‘any tendency to make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.’”82 Defendant argues that the Chalmers

Memorandum was relevant because it “provides analysis of whether any wrongdoing occurred

on the part of UNB (and, by extension, Mr. Gregory) in relation to the Bluejay loan. Among

other things, the Chalmers Memorandum expresses great skepticism that the banks were

defrauded or that any material misrepresentations were made.”

        But, as the government posits, the Chalmers Memorandum is a legal opinion regarding

UNB’s civil liability to BBOK and participant banks in the aftermath of Bluejay’s default on the

participation loan. It is not evidence of the existence of any fact, other than that Mr. Chalmers,

based on an unknown and mostly unspecified quantum of facts, opined that UNB had not

defrauded BBOK and the participant banks. The Chalmers Memorandum has no relevance as to

whether Defendant in fact made false representations or otherwise committed fraud, and no



        82
            United States v. Leonard, 439 F.3d 648, 651 (10th Cir. 2006) (quoting Fed. R. Evid. 401). “Rule 401 is a
liberal standard” and “establishes only a minimal level of probability—the evidence must render the asserted fact of
consequence more probable than it would be without the evidence.” Id.




                                                        39
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 40 of 54




relevance as to whether Defendant’s representations were material. It is merely a legal opinion,

offered by someone evaluating the potential of civil liability for fraud and breach of contract.83

        And, whether BBOK and the participant banks ultimately sued or reached a settlement

with UNB is simply of no consequence. Although one of the elements of 18 U.S.C.§ 1344(1) is

that the defendant placed the bank at risk of civil liability or financial loss, it is immaterial that

UNB was not sued. For here, the government presented substantial evidence that the banks were

placed at risk of financial loss at the time of the Bluejay loan. This risk flowed from Defendant’s

actions in concealing the adverse loan and credit history of the principals of Bluejay and the

guarantors on the loan, and Defendant’s false representation that the borrower’s principals and

the guarantors had infused equity into the loan in the form of CDs, unencumbered land, and

prepaid, unencumbered lumber.

        Moreover, the Chalmers Memorandum was not relevant as impeachment evidence.

Defendant offered the memorandum during his cross-examination of Mr. Brownback but did not

argue that it was offered to impeach the testimony of Brownback.84

        The Chalmers Memorandum was not only not relevant, it was properly excluded under

Fed. R. Evid. 403, because its prejudicial effect far outweighed any probative value. Under Rule

403, evidence is excluded if the Court determines that “its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay, waste of time, or needless presentation of cumulative




         83
            Exhibit 55 is the Participation Agreement entered into by UNB and BBOK which includes a paragraph in
which UNB, as the originating bank disclaims any liability to BBOK with respect to its credit underwriting of this
loan, other than the duty of “ordinary care.”
        84
         While the government obtained this memorandum during its investigation, Defendant did not list the
Chalmers Memorandum as a trial exhibit but sought its admission during cross-examination of government witness
David Brownback.




                                                       40
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 41 of 54




evidence.”85 The prejudicial effect of the Chalmers Memorandum was substantial. It constituted

a legal opinion by an attorney, Arthur Chalmers, who was not called to testify as an expert or a

lay witness, such that the government would have had no ability to cross examine Chalmers

about the facts he relied upon or the basis for his opinions. In the memorandum, Chalmers

asserted that his opinion was based “on the totality of the evidence collected in the Bluejay

litigation,”86 without specifying what that totality of the evidence entailed. While an opinion by

a lay witness may be admissible under Fed. R. Evid. 701, or an opinion of a properly qualified

expert witness may be admissible under Fed. R. Evid. 702, the legal opinions in the Chalmers

Memorandum were not offered through the testimony of Mr. Chalmers. As troubling, contrary

to the strictures in Fed. R. Evid. 704, the legal opinions in the Chalmers Memorandum went to

the ultimate issues in this case, to wit: did Defendant defraud the banks.

       Further, admission of the Chalmers Memorandum would have confused the issues. The

Chalmers Memorandum opined about UNB’s liability to BBOK and the banks on potential

claims of civil fraud and breach of contract. The elements of such civil causes of action differ

from the elements of the crimes charged in this case. Further the Chalmers Memorandum

discussed findings made by a judge in a civil action styled University National Bank v. JMD, et

al. v. Kaw Valley Bank v. Bankers’ Bank of Kansas, et al., filed in Douglas County Kansas

District Court. This would import still more confusion into this case, through Chalmers’

assertions as to the substance of a judge’s summary judgment ruling in a civil action involving a

number of other parties.




       85
            Fed. R. Evid. 403.
       86
            Doc. 150-1.




                                                41
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 42 of 54




       Moreover, introduction of the Chalmers Memorandum would have also confused and

misled the jury with Chalmers’ assertions of facts, without any indication of whether he had

personal knowledge of these facts nor any explanation for the basis of his assertions of fact. For

example, Chalmers asserted that “KVB and its attorneys have been the sponsors of the fraud

allegations involving the Bluejay loan.” Furthermore, some of the facts he asserted were

contrary to the evidence presented to the jury in this case, which would have led to confusion,

particularly when the government could not cross-examine Chalmers about the basis or

credibility of his factual assertions. For example, Chalmers asserted that “the CDs pledged as

collateral for the Bluejay loan were in place and fully funded before the Bluejay loans was

finalized, i.e., any money was released on the loan.”87 This was of course contrary to the

evidence presented in this case; multiple witnesses and multiple documents evidenced that the

CDs pledged as collateral were not in place nor fully funded until the Bluejay loan was funded

until April 28.

       While the government objected that Defendant failed to lay sufficient foundation for

admission of the Chalmers Memorandum as a business record under Fed. R. Evid. 803(6), and

that the memorandum was replete with hearsay within hearsay and thus inadmissible under Fed.

R. Evid. 805, Judge Murguia excluded the Chalmers Memorandum on other grounds. This Court

thus need not discuss Defendant’s argument that the memorandum was admissible as a business

record. Even if this memorandum was a business record of Mr. Brownback’s bank, it was

inadmissible under Fed. R. Evid. 401 and Fed. R. Evid. 403.

       C.         Government’s Closing Argument




       87
            Id.




                                                42
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 43 of 54




       Defendant argues that the government’s closing argument constituted prosecutorial

misconduct warranting a new trial because: (1) the government fabricated evidence; (2) the

government essentially called Defendant a liar; and (3) the government repeatedly misstated the

evidence. The Court addresses each in turn.

       Defendant argues that the government fabricated evidence in its use of a hypothetical,

that the government counters was a rhetorical device clearly presented to the jury as a

hypothetical. The government asked the jury to imagine that all the bank presidents were in a

boardroom, and that instead of relying on the paper documents provided to them, Defendant had

the opportunity to pitch this loan to them directly before they signed the addendums agreeing to

participate in the loan.88 The government then continued that the difference would be that

Defendant would give a “truthful” pitch of the loan.89 The government stated that this

hypothetical pitch would include truthful representations including “a few things I hid from you

so far.”90 The government’s hypothetical pitch included representations that: (1) the Bluejay

borrowers owed millions of dollars in other loans that were not spelled out in the Offering; (2)

they owed millions of dollars more in liabilities they had guaranteed; (3) Freeman, Duncan,

Skepnek, and Fagan had struggled for months to meet their debt obligations, and they along with

Big D had millions of dollars of loans that had been past due every month for the past ten

months; (4) Defendant had extended or renewed their loans 71 times in the last ten months to

keep the loans from defaulting and/or being reported and in fact had to extend or renew every

single loan because they did not have the money; (5) these borrowers did not have financial

strength and were not good borrowers; (6) that the borrowers were so broke that UNB had to


       88
            Tr. 1819–20.
       89
            Id. at 1820–21.
       90
            Id. at 1821–23.




                                                43
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 44 of 54




loan them money directly or through nominees because Duncan’s loans were near the legal

lending limit; (7) Larkin’s loan to benefit Duncan was not included in the almost $2 million in

loans on Duncan’s financial statement; (8) Defendant convinced Oehlert to assume a Big D loan

that was 104 days past due; (9) Defendant loaned Skepnek and Fagan $55,000 and Duncan and

Freeman $35,000 to make past due payments on loans; (10) Defendant needed to make these

loans to avoid losing his bonus, losing his job, coming to the attention of the bank regulators, and

having UNB take a big financial hit; (11) the borrowers’ fifteen percent cash equity down

payment required by BBOK did not come from their own cash reserves or property; and (12) the

CDs, liens on land, and lumber were funded from the first draw of the Bluejay loan, all of which

meant there was less money to fund the construction of the apartment complex than what was

represented, jeopardizing the project.91

       Defendant objected repeatedly throughout the course of this closing argument, calling the

argument imaginary, hypothetical, and not based on the evidence.92 And Judge Murguia, while

overruling the objections, instructed the jury, reminding them that closing arguments are not

evidence, but argument as to what counsel wants the jury to construe from the evidence.

Moreover, Judge Murguia tailored the standard limiting instruction to this circumstance, in

which the prosecutor had told the jury to imagine the Defendant had made certain

representations,

       Again, jury members, something I mentioned at the beginning of the closing
       argument, and I'll repeat at this time is what the attorneys say not only at this point
       of our trial, but at any point, their comments or their statements or, in this case, their
       arguments is not evidence. The evidence is only what was presented to you through
       the witnesses' testimony and the exhibits that were admitted or stipulations. That's
       the evidence that you must make your decision on. In regards to their closing
       arguments, closing arguments are there for the attorneys to argue in regards to what

       91
            Id. at 1821–39.
       92
            See e.g., id. at 1820–22, 1825.




                                                  44
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 45 of 54




       they believe the evidence has shown or in this case what counsel identified is as a
       contrast or analogy or hypothetical, what they believe in regards to that as it relates
       to the evidence.93

       Defendant argues that the government’s closing argument was fabricated, not based on

evidence and constituted prosecutorial misconduct, citing Whittenburg v. Werner Enterprises,94

in which the Tenth Circuit reversed and remanded for a new trial, finding the trial judge abused

discretion in overruling objections to plaintiff counsel’s pervasive and improper remarks during

closing argument.95 In the closing argument, plaintiff counsel asked the jury to imagine that

shortly after the plaintiff left his house the night of his vehicular accident with the defendant’s

truck, the defendant had delivered a letter to the plaintiff’s children that described the

defendant’s actions the entire day leading up to the accident, their mistakes, negligence and

violation of traffic laws. The hypothetical letter went on to describe the plaintiff’s pain and

suffering in the immediate aftermath of the accident in graphic and grueling detail, and

disparaged the defendant’s lawyers and their alleged nefarious conduct.96

       The Tenth Circuit found that the

       permissible limits of closing argument were exceeded in this case in two principal
       ways. First counsel referred extensively to evidence not in the trial record. Second,
       without apparent provocation or basis in the record for doing so, counsel flooded
       his argument with abusive references to his opposing party and counsel.97

But this case is distinguishable from Whittenburg for several reasons.

       First, in this case, government’s counsel did not engage in abusive references to

Defendant or his counsel, as counsel did in Whittenburg, devoting a quarter of the argument to


       93
            Id. at 1830–31.
       94
            561 F.3d 1122 (10th Cir. 2009).
       95
            Id. at 1124.
       96
            Id. at 1125–27.
       97
            Id. at 1128.




                                                  45
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 46 of 54




“vituperative attacks on defendants and their counsel—attacks that likewise had no basis in

evidence adduced at trial.”98 In Whittenburg, counsel unfairly attacked the defendant for

defending the lawsuit.99

       In contrast, here government counsel’s argument was firmly rooted in the evidence, and

in particular, in establishing what information Defendant fraudulently failed to disclose to the

banks. To be sure, government counsel argued that Defendant’s motivation in orchestrating and

managing the approval of the Bluejay loan was to rescue his “tanking” loan portfolio, which was

jeopardizing his annual bonus, his job, and perhaps UNB itself, should the regulators learn of

this. But this was not a “vituperative attack” on Defendant or his counsel, as was done in

Whittenburg.

       Second, government counsel argued facts that were established by the evidence. In

contrast, counsel in Whittenburg fabricated content in the letter that was not based on evidence,

including that the truck driver was inexperienced and too confused to read road signs and that her

co-driver failed to properly supervise her.100 Here, government counsel did ask the jury to

“imagine” a boardroom meeting with Defendant making direct representations to the banks,

something that did not happen. And government counsel asked the jury to imagine that the

Defendant represented to the banks the true state of affairs of the borrowers, their transactions,

their assets, their financial condition and the use of the Bluejay loan proceeds. But in its closing

argument, government counsel acknowledged that the closing argument was a hypothetical based

on what Defendant did not say, but what Defendant should have disclosed. Counsel did not try

to mislead the jury that the hypothetical was based on representations that Defendant made;


       98
            Id. at 1129.
       99
            Id. at 1130.
       100
             Id. at 1128.




                                                 46
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 47 of 54




indeed, the point was that Defendant failed to make truthful representations and failed to disclose

material information.

       Government counsel’s hypothetical was an entirely proper way to present the evidence in

the context of this case, in which Defendant was charged with bank fraud, by making false

representations, but also by false pretenses, or misrepresentations through omission, that is,

failure to disclose material facts. Defendant caused to be submitted to the banks a Loan

Application/Purpose Statement that affirmatively represented the borrowers had financial

strength, but misrepresented their true condition by omitting information about their current and

past history of millions of dollars of loans with past due balances and repeated renewals and

extensions because the borrowers had no means to make interest payments or service their

current debt. Defendant caused to be submitted to the banks an Offering package that

affirmatively represented that the borrowers were making a fifteen percent cash down payment,

but misrepresented their true financial condition by omitting information that the lumber was not

prepaid nor earmarked for the project, the $1.715 million in CDs was funded by undisclosed

UNB loans and by the Bluejay loan, and that the land was brought free and clear before closing

largely through UNB loan proceeds, not from the borrowers’ assets.

       In this case, through the use of the hypothetical-truthful pitch in the boardroom,

government counsel illustrated to the jury the magnitude, significance and materiality of what

Defendant fraudulently failed to disclose, in contrast to the false representations about the

borrowers’ cash down payment, collateral, and financial condition. To be sure, there was no

evidence of a boardroom. There was no evidence that Defendant had direct communication with

the banks. All of Defendant’s representations were made in writing and as part of the BBOK

Offering package. But government counsel did not mislead the jury by arguing that there was




                                                 47
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 48 of 54




such direct contact with the banks. Instead, he used the rhetorical device of illustrating the

contrast between what truthful and full disclosure would have been versus what representations

Defendant made and what Defendant failed to disclose.

       To be sure, government counsel argued certain things that were not directly proved by the

evidence. Counsel argued that Defendant’s motivation in orchestrating and managing the

approval of the Bluejay loan was to rescue his “tanking” loan portfolio, which was jeopardizing

his annual bonus, his job, and perhaps UNB itself, should the regulators learn of this. But a

reasonable jury could infer all of that from the evidence that Defendant’s loan portfolio was

comprised of millions of dollars of loans to the Bluejay principals, Big D and related entities—

loans that were consistently in default from past due loan payments—because the borrowers did

not have the financial means of making interest payments without additional UNB loans and/or

repeated extensions and renewals. The Bluejay borrowers were in an admitted tailspin, and they

hoped the Bluejay loan would be their golden goose. The jury heard sufficient evidence to infer

that Defendant’s orchestration of the Bluejay loan was motivated by his need to have his loan

officer portfolio be rescued by the Bluejay loan, so much so, that he orchestrated using the

Bluejay loan to fulfill the criteria for loan approval and using the loan proceeds to pay down

other debts the borrowers owed to UNB.

       A third factor distinguishes this case from Whittenburg. Here, government counsel made

no improper appeal to the jury’s sympathy, as counsel did in Whittenburg, “plainly calculated to

arouse its sympathy, evoking, as they did images of plaintiff’s children receiving for the first

time news of their father’s injuries, implicitly asking the jury to place themselves in the shoes of

the children and portraying Werner as repeatedly admitting to reckless conduct.”101


       101
             Id. at 1129.




                                                 48
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 49 of 54




        Finally, unlike in Whittenburg, where “the district court declined to take any specific

curative action,”102 Judge Murguia gave a limiting instruction that the closing argument was not

evidence, and specifically explained to the jury that counsel was presenting a hypothetical,

analogy or contrast.103

        Defendant also argues that reversal and a new trial is warranted because government

counsel essentially called him a liar during the closing argument. But the government did not

call Defendant a liar. At most, the government argued that the hypothetical was based on

truthful information, in contrast to the Defendant’s representations. And, in presenting

Defendant’s hypothetical pitch in the boardroom, government counsel stated “[s]o I fibbed a bit

when I told you that the borrowers had financial strength and also let BBOK echo that

misrepresentation and led you to believe that they were good borrowers.”104 But arguing that

Defendant did not tell the truth is not the same as using the pejorative term of “liar.” The Tenth

Circuit has expressed concern over the specific use of the word liar.105 But in a bank fraud case,

the government must prove and appropriately may argue or comment on a Defendant’s false

representations as well as deceitful statements, half-truths or concealment of material facts.

        Finally, Defendant argues that a new trial is warranted because the government misstated

the evidence in its closing argument. Defendant essentially rehashes its arguments that there was

insufficient evidence to sustain his convictions on Counts 2–7 of the Indictment because there

was no evidence: (1) that Defendant hid or failed to disclose that the loan documents and

addenda were not accurate; (2) that Defendant was aware of the representations in the Offering


        102
              Id. at 1131.
        103
              Tr. 1830–31.
        104
              Id. at 1824.
        105
            See United States v. Orr, 692 F.3d 1079, 1099 (10th Cir. 2012); United States v. Hernandez-Muniz, 170
F.3d 1007, 1012–13 (10th Cir. 1999).




                                                       49
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 50 of 54




nor that he approved of it—in other words, no evidence that Defendant was involved in

preparing UNB’s Loan Application/Purpose Statement and no evidence that he communicated

with BBOK or the banks; (3) of what Defendant knew about the financial condition of the

Bluejay borrowers and guarantors; and (4) that the Bluejay loan was not a good loan. The Court

has thoroughly addressed the sufficient evidence on these points.

       Two other arguments bear addressing, however. First, Defendant argues that there was

no evidence supporting the government’s argument that the Quinton Point construction project

was not sufficiently funded. But this was a reasonable inference the jury could draw from

evidence presented at trial. The jury heard that the first draw of the Bluejay loan was $2.4

million and that $2,166,677.94 of the first draw went to Big D, Larkin, and Schmidt. The jury

heard that the approximate $448,000 that went to Larkin out of the first draw appeared to be for

actual excavation work Larkin did on the Quinton Point Project. But the $1,718,268.49 balance

of the $2.1 million which went to Big D and Schmidt, was used to make the aforementioned loan

payments, fund part of the CDs, pay off part of the land liens, and cover checking account

overdrafts for Big D and others. The jury could reasonably infer that the $15.2 million

construction project was shorted because of the use of loan proceeds to pay for collateral, other

debts, and overdrafts.

       Second, Defendant argues that there was no evidence of the motive government counsel

presented, that Defendant was at risk of losing his annual bonus or job, and that UNB was at

financial and/or regulatory risk if Defendant was not successful in getting the Bluejay loan

approved. But those are reasonable inferences a jury could draw from the evidence that was

proven beyond a reasonable doubt. The jury heard evidence that Defendant’s loan portfolio was

comprised of millions of dollars in failing loans to Big D, Freeman, Duncan, Skepnek, Fagan,




                                                50
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 51 of 54




and related entities. The jury heard evidence that UNB was a small, one-location bank in

Lawrence. The jury heard evidence that UNB had to participate out the Bluejay loan, with UNB

carrying only $250,000 of the $15.2 million loan amount. The jury heard substantial evidence of

Defendant’s orchestration of UNB loans, nominee loans, mortgage transfers and assumptions,

loans to pay down debt before the Bluejay loan was approved, loans to purchase collateral and

pay off liens, and a “charade” of a lumber inspection using a phony invoice and a false lumber

letter that Defendant directed Fagan to write for Duncan’s signature. The jury heard from

Rhonda Scott how unusual it was for Defendant to be this directive and active in the loan

process. They heard from Fagan, Oehlert, Duncan and Larkin how directive and active

Defendant was in orchestrating transactions that covered their true financial condition ahead of

the loan approval, orchestrating the myriad of undisclosed loans made before the Bluejay loan

closed, and orchestrating the important sequence of transactions upon the closing of the Bluejay

loan, to cover these same undisclosed transactions. Furthermore, the jury heard from Scott that

while OCC was conducting an examination of UNB in 2008, Defendant directed her to remove

one to two dozen files from Freeman’s customer profile, a highly unusual and suspect request.

From all of this a reasonable jury could draw the exact inferences of motive argued by the

government.

       In short, the government’s closing argument was firmly rooted in the evidence, made fair

use of a hypothetical to draw a contrast between Defendant’s actual representations and what

truthful and full disclosure would have comprised, and drew reasonable inferences from the facts

established by the evidence. The Court thus finds that Defendant has not shown any basis for it

to grant a new trial. That aspect of his motion is denied.

       D.      Professional Chaos Surrounding Judge Carlos Murguia




                                                51
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 52 of 54




        Finally, Defendant argues that “the professional chaos surrounding” the trial judge,

Carlos Murguia, warrants a new trial. In August 2018 Chief Judge Timothy Tymkovich of the

United States Tenth Circuit Court of Appeals identified a complaint of judicial misconduct

against Judge Carlos Murguia. On August 10, 2018 Judge Murguia filed a Notice106

rescheduling the motions hearing in this case from September 5, 2018 to October 10, 2018.107

On September 19, 2018 Judge Murguia filed an Order108 cancelling the October 10 motions

hearing, removing the case from the November 5, 2018 trial calendar and directing the parties to

jointly propose two alternative trial dates to commence after March 18, 2019.

        In the September 19, 2018 Order, Judge Murguia explained that “[t]he court is unable to

conduct this trial beginning on November 5, 2018. During the three-to-four week period

anticipated for trial, there would be a number of unavoidable disruptions for prior-scheduled

court business, criminal hearings implicating speedy trial rights, and public holidays (including

both Veterans Day and Thanksgiving Day). The court cannot conduct trial every day and does

not expect to complete the trial before the end of November.” Judge Murguia went on to explain

that another criminal case, United States v. Mader, had been set for trial in November since

February 2018, that this was the first trial setting in this case, but the third trial setting in United

States v. Mader, and that the Mader case had been pending 18 months longer than this case.109




        106
              Doc. 38.
        107
             On the same date a Minute Order Reassigning Case to Judge Daniel Crabtree (Doc. 42) was filed; the
following day a Minute Order Reassigning Case back to Judge Murguia (Doc. 43). There is no explanation in the
record as to these reassignments.
        108
              Doc. 48.
        109
              Id.




                                                       52
         Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 53 of 54




        On November 14, 2018, Judge Murguia entered an Order110 scheduling the jury trial for

August 5, 2019. In this Order, Judge Murguia found that the government had on October 24

submitted proposed trial dates; and on October 25 Defendant had submitted proposed trial dates.

After taking those dates into consideration, as well as the parties’ revised estimates that trial

would last 17 days, Judge Murguia scheduled the trial for August 5, 2019. On August 5, 2019

Judge Murguia conducted a pretrial conference and issued rulings on motions in limine;111and

trial commenced on August 6, 2019.112

        After the trial adjourned, on September 30, 2019, the Judicial Council of the Tenth

Circuit Court of Appeals issued an Order113 publicly reprimanding Judge Murguia, finding that

he had committed judicial misconduct by sexually harassing Judiciary employees, by engaging

in an extramarital sexual relationship with an individual then on probation for felony convictions

in state court, and by demonstrating habitual tardiness for court engagements.

        Defendant now moves for a new trial on the basis that “[i]t is impossible to believe that

the professional chaos surrounding this Court at the time of the Complaint and thereafter did not

impact this case.”114 But Defendant points to nothing that affected, much less prejudiced his

case. Instead, despite Judge Murguia’s well-articulated reasons for continuing the trial,

Defendant engages in rank speculation that Judge Murguia’s continuance of the motions hearing

and trial date was related to the then ongoing investigation into his misconduct. Defendant

further argues that he has concerns with Judge Murguia’s impartiality, bias and temperament, but


        110
              Doc. 60.
        111
              Doc. 110.
        112
              Doc. 113.
        113
           Doc. 150-2 (In re Complaint Under the Judicial Conduct and Disability Act, No. 10-18-90022 (10th Cir.
Jud. Council Sept. 30, 2019)).
        114
              Doc. 150, at 55–58.




                                                      53
        Case 2:17-cr-20079-JAR Document 163 Filed 05/11/20 Page 54 of 54




points to nothing specific that actually or potentially prejudiced his case. And to the extent

Defendant speculates that the misconduct investigation impaired Judge Murguia’s analysis and

to the extent Defendant argues that Judge Murguia should have recused from the case, those

arguments are rendered moot. This case was reassigned to the undersigned judge on February

20, 2020 and the undersigned judge has reviewed Judge Murguia’s analysis and rulings in the

context of the specific grounds Defendant raises for acquittal or new trial.

       The Court thus finds that Defendant has not shown any basis for it to grant a new trial.

That aspect of his motion is denied.

III.   Conclusion

       Viewing the evidence in the light most favorable to the government, a reasonable jury

could find that the evidence proved beyond a reasonable doubt that Defendant committed the

crimes charged in Counts 2–7 of the Indictment. Further, Defendant has established no basis for

a new trial because the court properly admitted the Rule 1006 summaries and properly excluded

the Chalmers memorandum; the government’s closing argument was rooted in the evidence and

reasonable inferences that could be drawn from the evidence such that the closing argument did

not constitute prosecutorial misconduct nor warrant a new trial; and Defendant points to no

prejudicial effect nor any other reason warranting a new trial arising from the unrelated

investigation into judicial misconduct of Judge Murguia.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Acquittal and for New Trial (Doc. 123) is denied.

       IT IS SO ORDERED.

       Dated: May 11, 2020
                                                      S/ Julie A. Robinson
                                                      JULIE A. ROBINSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 54
